Citation Nr: 0607642	
Decision Date: 03/16/06    Archive Date: 03/29/06

DOCKET NO.  03-34 672	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

David S. Ames, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1971 to 
November 1975.

This matter comes properly before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision the 
Department of Veterans Affairs (VA) Regional office in St. 
Paul, Minnesota (RO).


FINDINGS OF FACT

1. The veteran currently has hepatitis C.

2. There is no medical evidence showing that the veteran's 
hepatitis C is related to his period of active military 
service.


CONCLUSION OF LAW

Hepatitis C was not incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005).  
VA has issued regulations to implement the provisions of the 
VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2005).

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or completeness of the application.

Second, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. §§ 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  In this case, prior to initial VA adjudication, 
VA notified the veteran by a letter dated February 2002, of 
the information and evidence needed to substantiate and 
complete his claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  The letter also informed the veteran that VA would 
obtain medical records from the Veterans Affairs Medical 
Center (VAMC) Minneapolis and any other medical records about 
which the veteran notified them.  The veteran was advised 
that it was his responsibility to either send medical 
treatment records from his private physician regarding 
treatment for his hepatitis C, or to provide a properly 
executed release so that VA could request the records on his 
behalf.  The veteran was also told, essentially, to provide 
all evidence pertaining to his claim.  See 38 C.F.R. 
§ 3.159(b)(1).  The provisions of 38 C.F.R. § 3.159(b)(1) 
were provided to the veteran in the statement of the case.  
It is clear from these documents that the RO was asking for 
any records related to the veteran's claim.  The duty to 
notify the veteran of necessary evidence and of 
responsibility for obtaining or presenting that evidence has 
been fulfilled.

Third, VA has a duty to assist claimants to obtain evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  In this case, the veteran's service medical 
records are on file, and his VA treatment records have been 
associated with the claims file.  There is no indication that 
other Federal department or agency records exist that should 
be requested.  In his December 2001 claim, the veteran 
indicated that he had been diagnosed with hepatitis at 
Regents Hospital, St. Paul, Minnesota sometime in 1997 or 
1998.  In February 2002, the RO informed the veteran that he 
should either write or call the hospital and ask them to send 
their reports directly to the VA.  The RO also provided him 
with consent forms in the event he wanted the VA to collect 
these records for him.  To date, no response has been 
received from the veteran regarding the hepatitis diagnosis 
at Regents Hospital.  The Board must emphasize for the 
veteran that the Court has held that the duty to assist "is 
not always a one-way street" and that, "[i]f a veteran wishes 
help, he cannot passively wait for it in those circumstances 
where he may or should have information that is essential in 
obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. 
App. 190 (1991), at 193.

The veteran was notified of the need for a VA examination, 
and one was accorded him in July 2002.  He was also advised 
what evidence VA had requested, and notified in the statement 
of the case what evidence had been received.  There is no 
indication that any pertinent evidence was not received.  
Therefore, the duty to notify of inability to obtain records 
does not arise in this case.  Id.  Thus, VA's duty to assist 
has been fulfilled.

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  In this 
case, however, as there is no evidence that any failure on 
the part of VA to further comply with the VCAA reasonably 
affects the outcome of this case, the Board finds that any 
such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110.  Additionally, service 
connection may be granted for disability shown after service, 
when all of the evidence, including that pertinent to 
service, shows that it was incurred in service.  38 C.F.R. § 
3.303(d); Cosman v. Principi, 3 Vet. App. 303, 305 (1992).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

The veteran was involved in severe accident in 1968 prior to 
entering service.  The veteran's service medical records are 
negative for any diagnosis of hepatitis.  He was inoculated 
for several diseases between October 1971 and March 1974.  A 
November 1973 examination specifically noted that there were 
no signs of hepatitis.  The veteran was involved in a 
motorcycle accident in July 1975 for which there is no 
indication of a blood transfusion.  In July 1980 he was 
involved in another motorcycle accident.  The veteran 
reported multiple incidents of intravenous and intranasal 
drug use after leaving service, beginning in 1984.  He 
reported multiple body piercings after leaving service, 
beginning in 1989.  The veteran was diagnosed with hepatitis 
C in September 2001.

An examination to determine the most likely cause of the 
veteran's hepatitis C was conducted at VAMC Minneapolis in 
July 2002.  The examiner reviewed the case file and concluded 
that, "there is no risk factor that is more likely than 
another to be the cause [of the veteran's hepatitis C].  
However, review of the records suggests that previous doctors 
have attributed the hepatitis C to intravenous drug use."  
In a November 2003 letter from the VAMC Minneapolis it was 
stated that, "[i]t is difficult to ascertain the exact mode 
of transmission because of multiple risk factors."

The veteran's service records indicate that he was a 
helicopter mechanic throughout his service.  The veteran 
states that in addition to his duties as a helicopter 
mechanic, he also regularly served as auxiliary flight crew 
during service in Vietnam and North Carolina.  In his 
December 2002 Notice of Disagreement, he states that he was 
exposed to blood products without protection while part of 
helicopter crews involved in search and rescue in North 
Carolina from 1973 to 1975.  In an informal hearing 
presentation to the Board of Veterans' Appeals in March 2006, 
the veteran's representative claimed that it was likely that 
he was exposed to blood during medevac operations while 
participating as a flight crew member during Operation End 
Sweep in June and July 1973.

The November 1973 service exam, which stated that the veteran 
had no signs of hepatitis, was conducted after the completion 
of his assignment to Operation End Sweep.  As such, the 
evidence is insufficient to prove a nexus between any 
exposure to blood during this time and his hepatitis C.  
Beyond the veteran's own statements, the record is completely 
lacking in evidence that he was exposed to blood products 
during flight crew operations in North Carolina at any time 
between 1973 and 1975.

Review of the case file, including the July 2002 VAMC 
examination and the November 2003 VAMC letter, shows that the 
veteran could have contracted hepatitis C from (1) a possible 
blood transfusion following the 1968 pre-service accident, 
(2) a possible blood transfusion following the 1980 
motorcycle accident, (3) post-service intravenous drug use, 
(4) post-service intranasal drug use, (5) post-service body 
piercings, or (6) exposure to foreign blood through the skin, 
mucous membranes, mouth and eyes.  All medical evidence in 
the record indicate an inability to determine which of these 
factors is the most likely origin of the veteran's hepatitis 
C.

Of these potential causes, only exposure to foreign blood 
through the skin, mucous membranes, mouth and eyes could be 
related to military service.  There is insufficient evidence 
to provide a nexus between this potential cause and the 
veteran's hepatitis C.  The veteran's statements alone are 
not sufficient to prove the etiology of his hepatitis C.  
Medical diagnosis and causation involve questions that are 
beyond the range of common experience and common knowledge 
and require the special knowledge and experience of a trained 
physician.  As he is not a physician, the veteran is not 
competent to make a determination that his hepatitis C is the 
result of possible blood product exposure during service.  
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993).

In sum, there is insufficient medical evidence linking the 
veteran's hepatitis C to his military service or to any other 
incident therein, inclduing exposure to foreign blood 
products.  As such, there is no competent evidence on file 
linking the veteran's hepatitis C to service or to any 
incident of service, despite his assertions that such a 
causal relationship exists.  As there is no evidence which 
provides the required nexus between military service and the 
hepatitis C, service connection for this disability is not 
warranted. See Caluza v. Brown, 7 Vet. App. 498 (1995).  In 
reaching this decision, the Board considered the doctrine of 
reasonable doubt.  However, as the preponderance of the 
evidence is against the veteran's claim, the doctrine is not 
applicable.  Gilbert v. Derwinski , 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for hepatitis C is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


